EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the interview conducted May 5, 2021 (the “Interview”).
In response to the Interview, the previous (1) objection of claim 11 under 37 C.F.R. § 1.71(a); (2) rejection of claims 20 and 23 under 35 U.S.C. § 112(a); (3) rejection of claims 18–20 under 35 U.S.C. § 112(b); (4) rejection of claims 1–3 and 5–25 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 3, 5–15, 24, and 25 are pending.  

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in the Interview with Ted Maceiko (Reg. No. 35,593).

(Currently Amended)  A computer-implemented message system that resides on a platform, comprising:
a plurality of graphical user interfaces that allow one or more members who are registered with the system to create a personalized message that 
a member database that contains personal member information about the one or more members;
a contact database that contains contact information about the one or more members or the one or more recipients of the personalized message;
a contact manager that is connected to the member database and to the contact database, that permits a member to manage personal member information and contact information, and that permits the one or more recipients of the personalized message to access the personalized message on the platform and to register as a member with the system;
a message content database that contains content for use in creating the personalized message; and
a message creation component that is connected to the message content database and that allows the one or more members to select the one or more recipients of the personalized message from the contact database or the member database and to select the content for use in creating the personalized message from the message content database; [[and]]
a message calendar that is connected to the member database, to the contact database, to the contact manager, to the message creation component and to the message content database, [[and]] that permits the one or more members to schedule automated access of the personalized message on the platform by the one or more recipients and that is configured to automatically provide access to the personalized message on the platform on at least one date in the future relative to when the personalized message is created; and
a schedule lock/unlock date component that permits the one or more members who created the personalized message to control when the personalized message may be accessed by the one or more recipients, including keeping the personalized message unlocked so that the one or more recipients may open the personalized message at any time, keeping the personalized message unlocked on only certain dates so that the one or more recipients may open the personalized message on only the certain dates and keeping the personalized message locked after an end date so that the personalized message is no longer accessible to the one or more recipients after the end date;
wherein the member database, the contact database, the contact manager, the message content database, the message creation component and the message calendar are operatively associated with one another via the plurality of graphical user interfaces.
(Canceled)
(Currently Amended)  The system of claim 1 [[2]] where the at least one date is a recurring date based on a holiday date or a date triggered by a future event relative to when the personalized message is created.
(Canceled)
(Currently Amended)  The system of claim 1 [[2]], wherein the message calendar is configured to provide access to the personalized message at a date while the member is alive, and is configured to provide access to the personalized message or a different message at another date after the member has died.
(Previously Presented)  The system of claim 1, wherein the message calendar allows the one or more members to set privacy settings for the personalized message, including allowing the one or more recipients to provide access to the personalized message with others and preventing the one or more recipients from providing access to the personalized message with others.

(Previously Presented)  The system of claim 1, wherein the message creation component includes a template editor that is connected to the message content database and that allows the one or more members to select content to create the personalized message.
(Previously Presented)  The system of claim 1, wherein the content includes content uploaded to the platform from a camera, phone, computer, tablet or from a social media account.
(Previously Presented)  The system of claim 1, wherein the member database includes information on children members, and the system further includes a parental or guardian control component that controls access to the system by the children members.
(Currently Amended)  The system of claim 1, further comprising a message vault that resides on the platform and that is connected to the message creation component and to the message content database, that stores information associated with the one or more members’ personalized message[[s]] and that provides a status on the one or more members’ personalized message[[s]].
(Previously Presented)  The system of claim 1, wherein the message creation component includes a gift manager that allows the one or more members to add a gift to the personalized message.
(Previously Presented)  The system of claim 1, further comprising a message tracking component that permits the one or more members who are providing access to the personalized message to track whether the one or more recipients have accessed the personalized message.

(Previously Presented)  The system of claim 1, further comprising an invitation component that permits the one or more members to invite a non-registered intended recipient to register as a member of the system so that the non-registered intended recipient may access personalized messages on the platform.
(Cancelled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Previously Presented)  The system of claim 1, wherein the system allows the one or more members to edit personalized messages that have already been accessed.
(Previously Presented)  The system of claim 1, wherein the system allows the one or more members to rescind personalized messages already accessed.

Allowable Subject Matter
Claims 1, 3, 5–15, 24, and 25 allowed.
Regarding claim 1, the prior art of record does not teach a schedule lock/unlock date component that permits the one or more members who created the 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449